DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-30 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication to Pelletier et al. (US 2021/0266953 A1) (herein after Pelletier) in view of US Publication to Babaei et al. (US 2019/0207737 A1) (herein after Babaei). 

Regarding claims 1, 18, 25 and 28, Pelletier discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory [See ¶0211 - (provisional 62/687,085: ¶00108)], the memory and the one or more processors configured to: 
receive a set of indicators indicating that a first transmission is scheduled for concurrent transmission with a second transmission, [¶0077-0078, ¶0094 first and second RNTIs (provisional ¶0062-0064) – configured =preconfigured];
selecting one of the first transmission or the second transmission for transmission based at least in part on a reliability criteria and a characteristic of at least one of the first transmission or the second transmission identified using the set of indicators; and transmitting the selected one of the first transmission or the second transmission based at least in part on selecting the one of the first transmission or the second transmission [¶0142: the dynamic grant indicates a first
type of MCS table, i.e. the claimed characteristic – (see provisional ¶0099)].

	Babaei, in the same field of endeavor, discloses a method for prioritizing and selecting one of either a semi-persistent resource grant or a dynamic grant for a transport block of data for transmission - if a wireless device is configured to not transmit both resources in parallel [¶0004]. The signal that is not selected may be dropped. Consequently, uplink radio resources having different transmission methods and properties such as grant-free and grant-based uplink resources may be efficiently utilized. 	An artisan may be motivated to apply the above-described acts in Pelletier by devices of similar configuration to produce the same results. Thus, it would have been obvious, for a person ordinarily skilled in the art, before the effective filing date of the application, to combine the references in the same manner - i.e. configure a UE that is not configured to transmit the first transmission and the second transmission concurrently with the process steps disclosed in Pelletier. 

Regarding claims 2, 19, 26 and 29, the combined Pelletier and Babaei discloses the method of claim 1, wherein the first transmission is physical uplink shared channel dynamic uplink grant based transmission and the second transmission is a physical uplink shared channel dynamic uplink grant based transmission [Babaei ¶0476, 0203; see also Pelletier ¶0099, ¶0143 – (provisional ¶0079) UL grant received dynamically on the PDCCH; OR configured semi-persistently by RRC].

Regarding claims 3, 20, 27 and 30, the combined Pelletier and Babaei discloses the method of claim 1, wherein the first transmission is a physical uplink shared channel preconfigured uplink grant based transmission and the second transmission is a physical uplink shared channel dynamic uplink grant based transmission [Babaei ¶0476, ¶0454].


Regarding claims 4 and 21, the combined Pelletier and Babaei discloses the method of claim 1, wherein the first transmission is a physical uplink control channel scheduling request transmission and the second transmission is a physical uplink shared channel dynamic uplink grant based transmission [Babaei ¶ 0455, 0476, 0203 and ¶0292; Pelletier ¶0099, ¶0143].

Regarding claims 5 and 22, the combined Pelletier and Babaei discloses the method of claim 1, wherein the first transmission is a physical uplink control channel scheduling request transmission and the second transmission is a physical uplink shared channel preconfigured uplink grant based transmission [Babaei ¶ 0454-0455, 0476, 0203 and ¶0292; Pelletier ¶0099, ¶0143].

Regarding claims 6 and 23, the combined Pelletier and Babaei discloses the method of claim 1, wherein the first transmission is a physical uplink control channel scheduling request transmission and the second transmission is a physical uplink control channel scheduling request transmission [Babaei ¶ 0454-0455, 0476, 0203 and ¶0292; Pelletier ¶0099, ¶0143].

Regarding claims 7 and 24, the combined Pelletier and Babaei discloses the method of claim 1, wherein the selecting comprises selecting the first transmission; and wherein the transmitting [Babaei ¶ 0454-0455, ¶0476-0477, 0203 and ¶0292; Pelletier ¶0099, ¶0143].

Regarding claim 8, the combined Pelletier and Babaei discloses the method of claim 1, wherein the selecting comprises selecting the second transmission; and wherein the transmitting comprises transmitting the second transmission [Babaei ¶0476-0477].

Regarding claim 9, the combined Pelletier and Babaei discloses the method of claim 1, wherein the characteristic is a modulation and coding scheme characteristic [Pelletier ¶0142]. 

Regarding claim 10, the combined Pelletier and Babaei discloses the method of claim 1, wherein the characteristic is a radio network temporary identifier used to signal at least one of the first transmission or the second transmission [Pelletier ¶0142].

Regarding claim 11, the combined Pelletier and Babaei discloses the method of claim 1, wherein the characteristic is a type of data or a type of service associated with at least one of the first transmission or the second transmission [Pelletier ¶0106 (prov. ¶0072)].

Regarding claim 12, the combined Pelletier and Babaei discloses the method of claim 1, wherein the characteristic is an order of reception of the set of indicators [Pelletier ¶0156].

Regarding claim 13, the combined Pelletier and Babaei discloses the method of claim 1, wherein the characteristic is a type of channel of the first transmission or the second transmission [Babaei ¶0466; Pelletier ¶0006 (prov. 0086)].

Regarding claim 14, the combined Pelletier and Babaei discloses the method of claim 1, wherein the characteristic is a type of the first transmission or a type of the second transmission [Pelletier ¶0106 (prov. ¶0072)].

Regarding claim 15, the combined Pelletier and Babaei discloses the method of claim 1, wherein the UE is not configured to concurrently transmit the first transmission and the second transmission based at least in part on a type of data or a type of service indicated by the set of indicators [Pelletier ¶0106 (prov. ¶0072); Babaei ¶0004] .

Regarding claim 16, the combined Pelletier and Babaei discloses the method of claim 1, wherein the characteristic is a transmission time interval (TTI) associated with at least one of the first transmission or the second transmission [Babaei ¶0466-0467; Pelletier ¶0106].

Regarding claim 17, the combined Pelletier and Babaei discloses the method of claim 1, wherein the characteristic is a target reliability level of a modulation and coding scheme associated with at least one of the first transmission or the second transmission [Pelletier ¶0142 broadly: optimized=target].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication to Pelletier et al. (US 2017/0013565 A1) discloses a process for arranging uplink transmissions by devices capable of dual connectivity. As a result of a dynamic prioritization process, some types of transmissions may be either transmitted at a pre-scaled power or not transmitted at all, i.e. dropped. 
US Publication to Lee et al. (US 2019/0239196 A1) discloses an uplink transmitting method for a UE supporting a short transmission time interval (TTI). When a transmission timing of an uplink signal corresponding to an uplink grant and a transmission timing of a semi-persistent (SPS) uplink signal overlap with each other, and if a TTI length of a first channel in which the uplink signal corresponding to the uplink grant is longer than a TTI length of a second channel in which the SPS uplink signal is to be transmitted, uplink signal transmission is performed only on the second channel.
US Publication to Bae et al. (US 2020/0045722 A1) provides methods for using grant-free resources for UL transmission. A terminal may generate an uplink control information and transmit at least the generated UCI and/or data, wherein the transmission of at least one among the UCI and the data is dropped or delayed according to a correlation between the time point at which the UCI was generated and the position of the grant-free resource on a time axis.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORI A AGA whose telephone number is (571)270-1868.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SORI A AGA/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476